DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018116439.4, filed on July 6, 2018.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.    	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed term "computer program product" is considered one of the transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave. It is recommended to amend the term to read “non-transitory computer program product”.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 2 recites the limitation "the controllable vehicle components" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipkowski et al. (US 2019/0351740 A1).

	Regarding claim 1, Filipkowski et al. discloses a thermal management system for active thermal management of an autonomously operable motor vehicle (i.e. thermal management system 500 of autonomous vehicle 100) [0060, 0061], said thermal management system comprising controllable drive components that are incorporated in the thermal management system (i.e. thermal management system 500 comprises two coolant loops linked and driven by pumps 536, 572) [0061; FIG. 5] in such a way that the controllable drive components are operated in either a maximally efficient or predetermined temperature range in an autonomous vehicle operation (i.e. the ability to selectively route coolant to the various components of the coolant loop—including those components that transfer heat to the coolant and those components that extract heat from the coolant—enables the thermal management system 500 to be operated in the most efficient manner possible) [0065].

	Regarding claim 2, Filipkowski et al. discloses the thermal management system as claimed in claim 1.
	Filipkowskil et al. further discloses wherein the controllable vehicle components are adjustable spoilers, fans, pumps and/or cooling flaps (i.e. thermal management system 500 comprises two coolant loops driven by pumps 536 and 572, and an outside condenser 560 which includes a fan) [0061, 0070].

11.	Claim(s) 3, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ing et al. (US 10,870,368 B2).

	Regarding claims 3, 9 and 10, Ing et al. discloses a control system having a computer program product having program code configured for carrying out a method for operating an autonomously operable motor vehicle having a thermal management system (i.e. a thermal management system 900 of a vehicle may communicate with a battery heating and/or cooling system 903 – Col. 27, lines 6-12), the method comprising:
	autonomously controlling the thermal management system together with controllable vehicle components (i.e. battery, gps) with regard to a planned driving style in an autonomous driving operation of the motor vehicle (i.e. thermal management system 900 may access data points such as driver characteristics, wherein drivers may tend to drive faster and/or more aggressively thus having a negative effect on the temperature of the battery requiring the need for heating and/or cooling of a battery of the vehicle during a trip; thermal management system may be capable of determining an identity of a driver and predicting the effect on the battery temperature during a drive. A driver identity may be determined in a number of ways. For example, a driver may in some way log-in to the vehicle. The vehicle may also be capable of identifying the driver based on weight, retina scan, fingerprint identification, voiceprint, etc. The driver may save a profile in the car such that the driver identity may be determined based on the touch of a button. The thermal management system 900 may access data points such as route characteristics. While a vehicle is in use, a GPS signal may allow components of the vehicle to determine a present location. There are many ways in which a vehicle may either determine or predict a destination. For example, a user may enter a destination through a user interface or may request a destination via communication with an artificial intelligence assistant. A vehicle may also predict a destination based on a number of factors, such as driver history, past trips, calendar events, etc. – Col. 29, lines 7-42).

	Regarding claim 6, Ing et al. discloses the method as claimed in claim 3.
	Ing et al. further discloses wherein in the autonomous driving operation, the controllable vehicle components (i.e. battery, navigation system) are set optimally in control terms in the thermal management system with regard to the planned driving style (i.e. thermal management system 900 may access data points such as driver characteristics, wherein drivers may tend to drive faster and/or more aggressively thus having a negative effect on the temperature of the battery requiring the need for heating and/or cooling of a battery of the vehicle during a trip; thermal management system 900 may access data points such as route characteristics. While a vehicle is in use, a GPS signal may allow components of the vehicle to determine a present location. There are many ways in which a vehicle may either determine or predict a destination. For example, a user may enter a destination through a user interface or may request a destination via communication with an artificial intelligence assistant. A vehicle may also predict a destination based on a number of factors, such as driver history – Col. 29, lines 22-42).

	Regarding claim 7, Ing et al. discloses the method as claimed in claim 3.
	Ing et al. further discloses wherein the planned driving style in the autonomous driving operation comprises a planned vehicle speed, a planned vehicie acceleration and/or a planned route selection (i.e. the vehicle control system 348 may operate a speed of the vehicle 100 by controlling an output signal to the accelerator and/or braking system of the vehicle. In this example, the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100 and, based on the sensor data received, determine to adjust the acceleration, power output, and/or braking of the vehicle 100 – Col. 13, lines 12-19).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. (US 10,870,368 B2) in view of Filipkowski et al. (US 2019/0351740 A1).

	Regarding claim 4, Ing et al. discloses the method as claimed in claim 3.
	Ing et al. does not disclose wherein the controllable vehicle components comprise controllable drive components which, in the autonomous driving operation, are autonomously controlled and regulated by the thermal management system in such a way that the controllable drive components are operated in either a predetermined or a maximally efficient temperature range with regard to the planned driving style in the autonomous driving operation.
	However, Filipkowski et al. discloses a thermal management system 500 that comprises two coolant loops driven by pumps 536 and 572, and an outside condenser 560 which includes a fan) [0061, 0070], and the ability to selectively route coolant to the various components of the coolant loop—including those components that transfer heat to the coolant and those components that extract heat from the coolant—enables the thermal management system 500 to be operated in the most efficient manner possible) [0065].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. to include the features of Filipkowski et al. in order to operate the thermal management system 500 to be in the most efficient manner possible.

	Regarding claim 5, Ing et al. discloses the method as claimed in claim 3.
	Ing et al. does not disclose wherein the controllable vehicle components comprise adjustable spoilers, fans, pumps and/or cooling flaps.
	However, Filipkowski et al. discloses a thermal management system 500 that comprises two coolant loops driven by pumps 536 and 572, and an outside condenser 560 which includes a fan) [0061, 0070].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. to include the features of Filipkowski et al. in order to operate the thermal management system 500 to be in the most efficient manner possible.

	Regarding claim 8, Ing et al. discloses the method as claimed in claim 3.
	Ing et al. does not disclose wherein the temperature of at least one controllable vehicle component is calculated in advance for the planned driving style in the autonomous vehicle operation, wherein the planned driving style is adapted as a function of an overshoot to be expected of an optimal temperature of the at least one controllable vehicle component.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ing et al. to include wherein the temperature of at least one controllable vehicle component is calculated in advance for the planned driving style in the autonomous vehicle operation, wherein the planned driving style is adapted as a function of an overshoot to be expected of an optimal temperature of the at least one controllable vehicle component, since the system of Ing et al. facilitates the determination of the temperature of the battery for maximum efficiency of thermal system.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664